NOTE:   This order is nonprecedential.

  Wniteb ~tate~ (!Court of §ppenl~
      for tbe jfebernl (!Circuit

        INTERMEC TECHNOLOGIES CORP.,
               Plaintiff-Appellant,

                            v.
                     PALM, INC.,
                   Defendant-Appellee.


                        2011-1296


   Appeal from the United States District Court for the
District of Delaware in case no. 09-CV-0272, Judge Sue L.
Robinson.


                      ON MOTION


                       ORDER

    Palm, Inc. moves for a 14-day extension of time, until
August 4, 2011, to file its answering brief and Intermec
Technologies Corp. moves for a 28-day extension of time,
to file its reply brief after the date of service of Palm,
Inc.' s brief.

    Upon consideration thereof,
INTERMEC TECHNOLOGIES v. PALM INC                               2

      IT Is ORDERED THAT:

      The motion is granted.

                                    FOR THE COURT


      JUL 1 9 2011                   /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Carson P. Veach, Esq.
    Robert T. Haslam, Esq.
                                                 FILED
s21                                     u.s. COURT OF APPEALS FOR
                                          THE FEDERAL CIRCUIT

                                             JUL 1 920\1
                                               JAN.HORBAlY
                                                  CLERK